         Case 20-33167 Document 128 Filed in TXSB on 05/04/21 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


In re:                                                        Chapter 11

CEC ENTERTAINMENT HOLDINGS, LLC,                              Case No. 20-33167 (MI)

                         Reorganized Debtor.1


               NOTICE OF WITHDRAWAL OF FIRST OMNIBUS
      OBJECTION OF THE CEC ENTERTAINMENT GUC TRUST SOLELY AS
TO (I) PROOF OF CLAIM NUMBER 1669 FILED BY DUQUESNE LIGHT COMPANY
    AND (II) PROOF OF CLAIM NUMBER 1675 FILED BY SERVICENOW, INC.
                         (Relates to Docket No. 93)

         PLEASE TAKE NOTICE THAT that on March 23, 2021, the CEC Entertainment

GUC Trust (the “Trust”) filed the First Omnibus Objection of the CEC Entertainment GUC

Trust to Certain (A) Duplicative Claims, (B) Late Filed Claims, (C) Amended and Superseded

Claims, (D) Equity Claims, and (E) Notes Claims [Docket No. 93] (the “First Omnibus

Objection”), seeking to disallow as late filed, among other claims, (i) proof of claim

number 1669 filed by Duquesne Light Company (“Claim No. 1669”) and (ii) proof of claim

number 1675 filed by ServiceNow, Inc. (“Claim No. 1675”).

         PLEASE TAKE FURTHER NOTICE THAT the Trust hereby withdraws the late-filed

objection solely as it relates to Claim No. 1669 and Claim No. 1675. The Trust reserves all of its

rights to further object to Claim No. 1675 on any other ground whatsoever.



1
         The chapter 11 cases of the following affiliates of the Reorganized Debtor were closed effective as of
         January 6, 2021: BHC Acquisition Corporation; CEC Entertainment Concepts, L.P.; CEC Entertainment,
         Inc.; CEC Entertainment International, LLC; CEC Entertainment Leasing Company; CEC Leaseholder,
         LLC; CEC Leaseholder #2, LLC; Hospitality Distribution Incorporated; Peter Piper Holdings, Inc.; Peter
         Piper, Inc.; Peter Piper Texas, LLC; Peter Piper Mexico, LLC; Queso Holdings Inc.; SB Hospitality
         Corporation; and SPT Distribution Company, Inc.; and Texas PP Beverage, Inc. See Case No. 20-33163,
         Docket No. 1541.
        Case 20-33167 Document 128 Filed in TXSB on 05/04/21 Page 2 of 2




Dated: May 4, 2021                   WOMBLE BOND DICKINSON (US) LLP
       Houston, Texas
                                     /s/ Todd A. Atkinson
                                     Matthew P. Ward (admitted pro hac vice)
                                     Todd A. Atkinson (TX Bar 24121426)
                                     811 Main Street, Suite 3130
                                     Houston, Texas 77002
                                     Telephone: (346) 998-7801
                                     Facsimile: (346) 998-5901
                                     Email: matthew.ward@wbd-us.com
                                             todd.atkinson@wbd-us.com

                                     and

                                     KELLEY DRYE & WARREN LLP
                                     Eric R. Wilson (admitted pro hac vice)
                                     Jason R. Adams (admitted pro hac vice)
                                     Lauren S. Schlussel (admitted pro hac vice)
                                     3 World Trade Center
                                     175 Greenwich Street
                                     New York, New York 10007
                                     Tel: (212) 808-7800
                                     Fax: (212) 808-7897
                                     Email: ewilson@kelleydrye.com
                                             jadams@kelleydrye.com
                                             lschlussel@kelleydrye.com

                                     Counsel to the CEC Entertainment GUC Trust




WBD (US) 52022216                          2
